Exhibit 10.3.6

TESSCO TECHNOLOGIES INCORPORATED

PERFORMANCE STOCK UNIT AGREEMENT

THIS PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”) between TESSCO
TECHNOLOGIES INCORPORATED (the “Company”) and __________________ (“you or
“Grantee”) is effective as of _______ ___, 20__.

Section 1. Grant of Performance Shares.  

 

1.1 The Compensation Committee of the Company’s Board of Directors has awarded
to you the conditional right to receive up to ________________ shares of the
Company’s common stock (“Performance Stock”) under the TESSCO Technologies
Incorporated 2019 Stock and Incentive Plan (the “Plan”). Shares of Performance
Stock are sometimes referred to in this Agreement as “Performance Shares,” and
your right to receive one (1) Performance Share is sometimes referred to as a
“Performance Stock Unit” or “PSU.” Your Performance Stock and PSUs are in all
respects subject to the terms and conditions contained in this Agreement.

1.2 In general, whether your PSUs ripen into the right to receive Performance
Shares depends on two factors: (1) the Company’s earnings per share over this
Fiscal Year (i.e., the Fiscal Year ending _________, 20___) and (2) your
individual performance rating for this Fiscal Year under the Company’s appraisal
process. In addition, as described below, you must remain employed by the
Company until Performance Shares are issued, which will occur in four annual
installments after the end of the Fiscal Year.

Section 2. Defined Terms. This Agreement uses a number of terms that are defined
either in the body of the Agreement or in the Glossary (Section 11), which
appears at the end of this Agreement. These defined terms are capitalized
wherever they are used. Capitalized terms not otherwise defined will have the
meanings ascribed thereto in the Plan.

 

Section 3. Earning of Performance Shares.  

 

3.1 In General. Performance Shares may be earned only as of the end of this
Fiscal Year, i.e., FY20__.

3.2 Number of Performance Shares Earned. The number of Performance Shares earned
(if any) depends on the Corporate Performance Factor for FY20__ (which is based
on EPS as described below) and your Individual Performance Factor for FY20__.
Specifically, the number of Performance Shares earned for FY20__ is determined
as follows:

Base Number of Shares x Corporate Performance Factor x Individual Performance
Factor

where:

·



“Base Number of Shares” is ________;



DMEAST #38121774 v1




·



“Corporate Performance Factor” is the percentage determined based on EPS for
FY20__ as described in the next Section; and

·



“Individual Performance Factor” is the percentage based on your “Collaboration
Rating” and your “Bottom Line Contribution to Results Rating” for FY20__ as
determined by the Company as part of the Company’s annual appraisal of your
performance. This percentage will be 0% if you have not achieved your personal
goals and between 70% and 125% if you meet or exceed your personal goals. You
have previously been provided with a written description of how this percentage
is determined as a function of your achievement of some, many, nearly all, or
none of your personal goals and whether your performance meets, exceeds, or
falls short of expectations.

The total number of Performance Shares that may be earned for FY20__, however,
may not exceed 100% of the Base Number of Shares.

3.3 Determination of “Corporate Performance Factor.” The Corporate Performance
Factor for FY20__ is a percentage based on EPS for FY20__ relative to the
applicable Threshold EPS and Target EPS and the specified intermediate EPS
amounts, i.e., the EPS amounts between Threshold EPS and Target EPS specified in
the following table.

If EPS for FY20__ is:

then the Corporate Performance Factor for FY20__ is:

  Less than Threshold EPS

Zero

  Threshold EPS

A percentage between 1% and ___%, rounded up or down to the nearest whole
percentage, as determined by the Compensation Committee to be that percentage
(the “Threshold %”) which results in the Company achieving Threshold EPS (for
the avoidance of doubt after the costs for FY20__ associated with all components
of the Company’s Value Share Program (or successor incentive compensation
arrangements), including the costs associated with the grant of Performance
Shares under this and similar agreements, all as determined in good faith by the
Compensation Committee).

  Greater than Threshold EPS

    but less than or equal to $0.__

Determined by multiplying ____% by the number of cents by which EPS for
FY20__ exceeds Threshold EPS, rounding up or down to the nearest whole
percentage, and adding that result to ___%.

DMEAST #38121774 v12




  Exactly equal to $0.__

__%

  Greater than $___ but

  less than or equal to $___

Determined by multiplying ___% by the number of cents by which EPS for FY20__
exceeds $___, rounding up or down to the nearest whole percentage, and adding
the result to __%

  Exactly equal to $___

 

__%

  Greater than $____ but

  less than or equal to $____

Determined by multiplying ___% by the number of cents by which EPS for FY20__
exceeds $____, rounding up or down to the nearest whole percentage, and adding
the result to ___%

 

  Exactly equal to $____

___%

  Greater than $____ but

  less than or equal to Target EPS

Determined by multiplying ___% by the number of cents by which EPS for FY20__
exceeds $____, rounding up or down to the nearest whole percentage, and adding
the result to ___%

 

  Equal to or greater than Target EPS

100%

 

Threshold EPS

$____

Target EPS

$____

3.4 Applicable Parameters. The Threshold EPS and Target EPS for FY20__ are as
follows:

Section 4. Issuance and Distribution of Performance Shares. Performance Shares
earned as described in Section 3, if any, will be issued and distributed to you
in four (4) approximately equal installments, with (A) the first installment to
be made on the later of (i) the date of final determination by the Compensation
Committee of the Corporate Performance Factor and Individual Performance Factor
for FY20__ (anticipated to occur on or about ______,  20__), and (ii) May 15,
20__, and (B) the remaining three (3) installments to be made on the same day of
the calendar year which the first installment was made in accordance with clause
(A), successively in 20__, 20__, and 20__, subject to Section 5.

 

Section 5. Continued Employment.  

 

5.1 In order to earn Performance Shares under this Agreement, you must be
employed by the Company on the last day of FY20__. If your employment terminates
(for

DMEAST #38121774 v13




whatever reason) before the end of this Fiscal Year, you will not earn any
Performance Shares under this Agreement.

5.2 In order to receive Performance Shares that you have earned, you must be
employed by the Company on the date that the Performance Shares are to be issued
and distributed (as provided in Section 4). You will forfeit your right to
receive Performance Shares that have been earned but have not been issued and
distributed as of the date your employment terminates. This condition will not
apply (and any Performance Shares already earned by you for this Fiscal Year
will be immediately granted to you upon termination), however, if:

·



Your employment was terminated by the Company other than for Cause;

·



You terminated your employment for Good Reason;

·



Your employment was terminated either by you or by the Company on account of
Disability; or

·



Your employment was terminated by reason of your death.

5.3 “Employment” by the Company for purposes of this Agreement includes
employment by any of the Company’s subsidiaries.

Section 6. Illustrations. The application of the above provisions is illustrated
by the following examples:

 

Example 1If EPS for FY20__ is $____, then the Corporate Performance Factor for
FY20__ will be determined by the Company as a percentage equal to between 0% and
___% which percentage (the Threshold Percentage) will continue to result in EPS
of $____ after costs as described. If EPS for FY20__ is $___, then the Corporate
Performance Factor for FY20__ is determined as the sum of (i) ___% plus (ii)
____% times __ cents (i.e., the number of cents EPS exceeds $__), or __% . If
EPS for FY20__ is $___, then the Corporate Performance Factor for FY20__ is __%.
If EPS for FY20__ is $___, then the Corporate Performance Factor for FY20__ is
__%, i.e., ___% + (($___ – $____) x ___%) rounded to nearest whole percentage.
If EPS for FY20__ is $___ or greater, then the Corporate Performance Factor for
FY20__ is 100%.

Example 2If EPS for FY20__ is $____, then the Corporate Performance Factor for
FY20__ is the excess of EPS ($___) over $_____, or ___cents, times _____%, which
(rounded to the nearest whole percentage) is ___%, plus __%, which is __%. If
your Individual Performance Factor for FY20__ is 100%, you would earn that
number of Performance Shares equal to the Base Number of Shares times the
Corporate Performance Factor (__%) times your Individual Performance Factor, but
in no event exceeding the Base Number of Shares. Assuming that you remain
employed as required by Section 5 (and there is no intervening Change in Control
as described in Section 7), these Performance Shares would be issued and
distributed you as follows: __% on the later of the date the Corporate
Performance Factor and

DMEAST #38121774 v14




Individual Performance Factor are finally determined by the Compensation
Committee (anticipated to occur on or about May 10, 20__) and May 15, 20__; 25%
on the first anniversary of that later date; 25% on the second anniversary of
that later date; and 25% on the third anniversary of that later date.

Section 7. Change in Control. If there is a Change in Control of the Company,
then:

 

7.1 If the Change in Control occurs during this Fiscal Year, i.e., FY20__
 (provided you are employed by the Company on the date of the Change in
Control), you will earn Performance Shares as though (i) EPS for this Fiscal
Year equals Target EPS and (ii) your Individual Performance Factor is 100%. Any
Performance Shares so earned will be issued and distributed to you effective as
of the Change in Control;

7.2 If the Change in Control occurs after the end of this Fiscal Year (provided
you are employed by the Company on the date of the Change in Control), any
Performance Shares that you have earned for this Fiscal Year but that have not
yet been issued and distributed to you will be issued and distributed to you
effective as of the Change in Control; and

7.3 Except as provided in this Section, this Agreement and your right to earn
Performance Shares will terminate.

Section 8. Adjustment of Number of Performance Shares, etc.

8.1 Stock Dividends, Splits, Etc. In the event of a stock split, a stock
dividend or a similar change in the shares of the Company’s common stock, the
number of Performance Shares that may be earned and the number of Performance
Shares that have been earned but not yet issued and distributed under this
Agreement, as well as Threshold EPS, Target EPS, Base Number of Shares, and the
Maximum Number of Performance Shares, shall be adjusted pursuant to the Plan or
otherwise as the Compensation Committee deems reasonable so as to preserve the
same relative rights and obligations as are provided for in this Agreement.

8.2 Reorganization Events. After any capital reorganization, reclassification of
shares of the Company’s common stock, or consolidation of the Company with, or
merger of the Company into, any other corporation or entity that does not
constitute a Change in Control (each a “Reorganization Event”), the number of
Performance Shares that may be earned and the number of Performance Shares that
have been earned but not yet issued and distributed under this Agreement, as
well as Threshold EPS, Target EPS, Base Number of Shares, and the Maximum Number
of Performance Shares, may be adjusted pursuant to the Plan or otherwise as the
Compensation Committee deems reasonable so as to preserve the same relative
rights and obligations as are provided for in this Agreement.

8.3 Reservation of Sufficient Shares. The Company will reserve and keep
available out of its authorized but unissued shares of common stock, or treasury
stock, a number of such shares as will be sufficient to enable the Company to
issue and distribute any Performance Shares that become issuable and
distributable under this Agreement.

8.4 Registration and Approval. If any shares reserved for issuance under this
Agreement require registration with or approval of any governmental authority
under any federal

DMEAST #38121774 v15




or state law before those shares may be validly issued, then the Company will in
good faith and as expeditiously as possible endeavor to secure such registration
or approval. This provision, however, will not require the Company to secure any
registration or approval in order (i) to issue shares under this Agreement if
those shares can lawfully be issued pursuant to one or more exemptions from
registration under applicable federal and state securities laws (even though the
shares may constitute “restricted securities” or the holder of such shares may
be unable to transfer the shares without registration or the availability of a
suitable exemption from registration under such laws) or (ii) to enable any
person to sell or distribute shares received under this Agreement in a
transaction involving a public offering within the meaning of the Securities Act
as then in effect.

8.5 Shares Fully Paid and Nonassessable. All Shares issued under this Agreement
will upon issuance be fully paid and nonassessable.

Section 9. Restrictions on Transfer; Legends.  

 

9.1 Transfer Restrictions; Opinion of Counsel. Neither this Agreement nor all or
any part of your rights under this Agreement may be transferred, i.e., pledged,
hypothecated, sold, assigned, or otherwise encumbered or disposed of, either
voluntarily or by operation of law (whether by virtue of execution, attachment,
or similar process), except as may expressly be provided in the Plan. No shares
issued under this Agreement may be transferred, other than by will or by
operation of the laws of descent and distribution, unless the transferor first
delivers to the Company an opinion of counsel reasonably satisfactory to counsel
for the Company to the effect that the transfer is permitted under federal and
state securities laws. Any purported transfer in violation of these restrictions
will be ineffective.

9.2 Stock Certificate Legends. Any certificate evidencing Performance Shares
issued under this Agreement and any certificate evidencing shares issued to any
subsequent transferee of any Performance Shares may be imprinted with a legend
in substantially the following form:

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state. The
transfer of the shares represented by this certificate is subject to compliance
with the conditions specified in an Agreement dated as of May 10, 2019 under
which these shares were issued, and no transfer of these shares will be valid or
effective until such conditions and provisions have been fulfilled or complied
with. A copy of the Agreement will be made available to any person having a
valid interest therein upon request and without charge. Upon the fulfillment of
such conditions and provisions, the issuer has agreed to deliver to the holder
hereof a new certificate, not bearing this legend, for the number of shares
represented hereby, registered in the name of the holder hereof.



DMEAST #38121774 v16




Section 10. Miscellaneous.

 

10.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between us, and supersedes any prior agreement or understanding,
relating to the subject matter of this Agreement.

10.2 Conflicts with Plan; Amendments. This Agreement has been granted as a
“Performance Award” under the Plan and will be construed consistently with the
Plan. In the event of any conflict between the provisions of the Plan and this
Agreement, the provisions of the Plan shall control (except that the definition
of the term “Change in Control” as used herein shall be controlling over the
same term as defined in the Plan). The Committee has the right, in its sole
discretion, to amend this Agreement from time to time in any manner for the
purpose of promoting the objectives of the Plan but only if all other
Performance Share Award Agreements under the Plan that are then in effect at the
time of such amendment are also similarly amended with substantially the same
effect. Any such amendment of this Agreement will, upon adoption by the
Committee, become and be binding and conclusive on all persons affected by it
without requirement for consent or other action by any such person. The Company
will give you written notice of any such amendment of this Agreement as promptly
as practicable after it is adopted.

10.3 No Rights of Stockholder. You will not have the rights of a stockholder of
the Company with respect to the Performance Shares that may become issuable
under this Agreement until the Performance Shares have actually been issued and
distributed to you. This Agreement will not affect in any way the right or power
of the Board of Directors or the stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, or shares of capital stock with
a preference ahead of, or convertible into, or otherwise affecting the common
stock or rights of holders of common stock, or any dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

10.4 Notices. Any notice or communication required or permitted by this
Agreement will be sufficiently given if delivered in person or by commercial
courier service or sent by first class mail, postage prepaid:

(i) if to the Company, addressed to it at 11126 McCormick Road, Hunt Valley,
Maryland 21031, marked for the attention of the President, and

(ii) if to you, to the address set forth below your signature, or in either case
to such other address as either of us notifies the other in accordance with this
Section.

10.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to any
provision that would result in the application of the laws of any other state or
jurisdiction).

10.6 Headings. The descriptive headings in this Agreement are inserted for
convenience of reference only and do not constitute a part of this Agreement.



DMEAST #38121774 v17




10.7 Limitations on Issuance. Notwithstanding any other provisions of this
Agreement or of the Plan, no Performance Shares will be issuable under this
Agreement at any time when such issuance is prohibited by the Company’s policies
then in effect concerning transactions by officers, directors, and employees in
securities of the Company.

10.8 Fractional Shares. The Company will not be required to issue fractions of
Performance Shares under this Agreement. If any fractional interest in a
Performance Share is otherwise deliverable, the Company will instead pay cash
equal to the fair market value of the fractional interest as reasonably
determined by the Company.

10.9 Withholding Taxes. The Company will be entitled to require as a condition
of delivery to you of any Performance Shares (whether evidenced by a physical
certificate or made by electronic transfer) that you remit to the Company an
amount sufficient to satisfy all federal, state, and other taxes or withholding
requirements that may be imposed upon the Company. Whether or not the Company
requires you to remit any such amounts, the Company will at all times have the
right to withhold such amounts from any compensation or other payments otherwise
due to you (under this Agreement or otherwise).

10.10 Issuance Taxes. The issuance of stock certificates under this Agreement
will be made without charge to you for any stamp or similar tax imposed with
respect to such certificate. The Company will not, however, be required to pay
any such tax that may be payable on account of the issuance and delivery of
stock certificates in any name other than yours, and the Company will not be
required to issue or deliver any such stock certificate unless and until the
person or persons requesting its issuance have paid to the Company the amount of
such tax or have established to the satisfaction of the Company that such tax
has been paid.

10.11 409A. The payments to you pursuant to this Agreement are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended, as
short-term deferrals pursuant to Treasury Regulation §1.409A-1(b)(4), and for
this purpose each payment shall constitute a “separately identified” amount
within the meaning of Treasury Regulation §1.409A-2(b)(2).

Section 11. Glossary. The following capitalized terms have the meanings set
forth in this Section:

 

11.1 “Base Number of Shares” is defined in Section 3.2.

11.2 “Cause” means:

(i) your conviction of, or a plea of guilty or nolo contendere to, a felony or a
crime involving moral turpitude;

(ii) your embezzlement or criminal diversion of funds or property of the Company
or any of the Company’s subsidiaries; or

(iii) any other gross misconduct by you in connection with your employment with
the Company or any willful failure by you to perform the substantial duties of
your position.



DMEAST #38121774 v18




11.3 “Change in Control” shall have the meaning ascribed thereto in the Plan. 

11.4  “Compensation Committee” means the Compensation Committee of the Company’s
Board of Directors as constituted from time to time.

11.5 “Corporate Performance Factor” is defined in Section 3.3.

11.6 “Disability” means a total and permanent disability within the meaning of
the Company’s long term disability plan, as amended from time to time.

11.7 “EPS” means the Company’s consolidated diluted earnings per share net of
the costs for the Fiscal Year associated with all components of the Company’s
Value Share Program (or successor incentive compensation arrangements),
including the costs associated with the grant of Performance Shares under this
and similar agreements, all as determined in good faith by the Compensation
Committee. In this connection:

(a) The Compensation Committee may make such adjustments to EPS, and to
Threshold EPS and Target EPS, for any Fiscal Year as the Compensation Committee
reasonably determines in its sole discretion are necessary (i) to maintain
consistency with the accounting principles and practices applied by the Company
on the effective date of this Agreement or (ii) as a result of transactions or
events described in Sections 8.1 or 8.2, or other extraordinary or nonrecurring
events not contemplated in developing the Threshold EPS and Target EPS targets,
in order to preserve the Compensation Committee’s intent in issuing this and
similar agreements; and

(b) In addition, and without limiting the generality of the foregoing, if the
Company’s consolidated diluted earnings per share before taking into account the
costs associated with the grant of Performance Shares under this and similar
agreements would exceed Threshold EPS but such consolidated diluted earnings per
share after taking into account such costs would be less than Threshold EPS,
then the number of Performance Shares earned under this and similar agreements
will be determined based on the maximum Corporate Performance Factor such that
the Company’s consolidated diluted earnings per share after giving effect to the
grant of Performance Shares based on such Corporate Performance Factor (and
taking into account all other costs for the Fiscal Year associated with all
components of the Company’s Value Share Program or successor incentive
compensation arrangements) will not be less than Threshold EPS.

11.8 “Fiscal Year” means a fiscal year of the Company.

11.9 “FY20__” or “this Fiscal Year”  means the Fiscal Year ending _______,
 20__.

11.10 “Good Reason” means:

(i) any material adverse change in your duties or reporting responsibilities or
any material reduction in your authority, provided you specifically object in
writing to the change or reduction within thirty (30) days and the Company does
not rescind the change or reduction within a further period of thirty (30) days;
or



DMEAST #38121774 v19




(ii) any failure by the Company or its subsidiaries to make a payment due to you
or to provide you with a benefit due to you, but only if the failure is not
cured within fifteen (15) days after the Company receives written notice of the
failure.

11.11 “Individual Performance Factor” is defined in Section 3.2.

11.12 “Performance Share” means a share of Performance Stock.

11.13 “Performance Stock” means common stock of the Company that may become
issuable to you under this Agreement.

11.14 “Performance Stock Unit” or “PSU” means your right to receive, subject to
the terms and conditions contained in this Agreement, one (1) Performance Share.

[Balance of This Page Intentionally Blank]





DMEAST #38121774 v110




To confirm the above, the Company and you hereby sign this Agreement, which is
effective as of the date set forth on the first page.

ATTEST/WITNESS:TESSCO TECHNOLOGIES INCORPORATED

 

 

 

By:(SEAL)

     _________________________________

 

GRANTEE

 

(SEAL)

 

 

Address:

 



 



DMEAST #38121774 v111

